DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 06/28/2020. The applicant has submitted 20 claims for examination, all claims are currently pending. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, 11-17 and 19-20 are rejected under 35 U.S.C. 102a2 as being anticipated by Khillar US 2021/0248143.
Regarding claim 1, Khillar teaches a database language query gateway communicably coupled to a client device and a software service, the database language query gateway comprising(fig.2):
 a processor allocation; and a memory allocation storing executable instructions that when accessed by the processor allocation instantiate a gateway service configured to: receive, from the client device, an application programming interface (API) request, the API request comprising: 
[" The method can include a server receiving, from a client device, a request specifying an API query language operation to execute on a data source. The data source can have a structured query language SQL application-programming interface. The method can include the server identifying a schema file for operation of the API query language on the data source having the SQL API. The method can include the server translating the API query language operation into an SQL operation using the API query language schema file configured for the data source. The method can include the server transmitting the SQL operation to the data source. The method can include the server receiving an API query language response based on the SQL response from the data source. The SQL response can be received responsive to the request from the client device specifying the API query language operation.", ¶6]
a first portion comprising a request for data stored in a database accessible to the software service(api query can include the data source i.e database from which data is sought, ¶82) 
[" The request can include an indication of a specific data source 215 to access via the network 210, or via the data processing system 205.", ¶82]
and a second portion comprising a field resolver identifier, the field resolver identifier identifying a field resolver(the api query can pass one of more fields as an argument, and high level identifiers of code to handle the fields ¶55); 
["To solve these issues, the API query language resolver provided by this technical solution can pass an aggregation function as a field level argument, and a system field (e.g., record_cnt) can be added to assign a counter metric to one or more fields. Each of these arguments can be introduced in an API query language (e.g., GraphQL) query, and can be automatically resolved by the API query language resolver to create one or more SQL queries for accessing the data source using the specified filters. For example, a GraphQL query can take different clauses as arguments (e.g., where, group by, having, order by, limit, etc.). A client can specify each of these arguments to filter and fetch data from one or more data sources to receive a desired response. After specifying the query, the API query language resolver can parse and resolve these arguments into an SQL query, which can include a sub-query to apply the specified rollup or filtering operations.", ¶55]
[“The API query language operation can include high-level identifiers of the memory regions of the data structures 260 and the operations to perform on the data in the data structures 260. The query language translator 235 can use the schema file identified by the schema file identifier 230 to map the high-level identifiers in the API query request to low level SQL operations specific to the specified data source 215, and the data structures 260 contained therein. The query language translator 235 can use one or more SQL operation syntax or grammar rules, which can be included in the schema file, to generate one or more SQL operations to carry out the data operations specified in the API query language operation specified in the request received from the client device 220.”, ¶86]

generate, based on the API request, at least one query of the database(resolver parses the client APIU request and generates one or more SQL queries to the data source to retrieve data, ¶49,79); 
[" The API query resolver provided by this technical solution can service any application or interface that has data fetching features based on filters or conditions, such as applications that invoke different requests based on conditions. The API query resolver can be used to automatically generate SQL for an API query operation (e.g., GraphQL query, GraphQL mutation, etc.) with different clauses, depending on conditions and filters selected by the client to select the exact API query response. Furthermore, the systems and methods of this technical solution can implement an abstraction layer between analytics applications and the underlying data stores that are accessed by analytics applications, and translate API query language schema (e.g., GraphQL schema) to schema for each underlying data store schema, while supporting rich querying capabilities. The API query resolver provided by this technical solution can support “group by,” “having,” and “aggregation” functions, and therefore supports flexible functionalities to support fetching data for a variety of applications and environments. ", ¶49]
["The data source 215 can receive such requests from one or more computing devices, for example the data processing system 205 or the client device 220. In some implementations, the data source 215 can be a part of a cloud computing service, for example the cloud 175 depicted in FIG. 1B.", ¶79]

receive, from the database of the software service, a response to the at least one query comprising a field to be resolved by the field resolver(resolver can receive one or more responses and further transform/aggregate/filter the results as needed prior to returning the data to the client, ¶s, 54 64); 
pass the field to the field resolver; receive an output from the field resolver(resolver can receive one or more responses and further transform/aggregate/filter the results as needed prior to returning the data to the client, ¶s, 54 64)
 generate an API response, the API response comprising the output received from the field resolver(resolver can receive one or more responses and further transform/aggregate/filter the results as needed prior to returning the data to the client, ¶s, 54 64) and provide the API response to the client device(resolver can receive one or more responses and further transform/aggregate/filter the results as needed prior to returning the data to the client, ¶s, 54 64);
["To resolve an API query language request into an SQL query with a corresponding sub-query for a rollup, the API query language resolver can accept an API query (e.g., a GraphQL query) that includes a where clause, a group by clause, and a having clause as sub-query arguments. The API query language resolver of this technical solution can alias the API query language sub-query with a label that can logically place the SQL query as a sub query in an outer query. Furthermore, the API query language resolver can include the resolved SQL query as a sub query in the SQL query that is resolved for the outer API query (e.g., the outer GraphQL query). The API query language resolver can add a system field named subQuery with an identifier of subQuery to be added as a sub-query inside the current query. The API query language resolver can determine the inner-most query by finding the query with no subQuery field selected, or that a query has no sub-queries using this same process, based on the type of query. The API query language resolver can generate N-levels of sub-queries by simply resolving the API query (e.g., GraphQL query) sent by the client for a query time roll-up operation. To construct the final SQL query in the expected order, the API query language resolver can use the subQuery field and the alias or label passed as an argument. In this way, the systems and methods of this technical solution can achieve query time roll-ups using an API querying language (e.g., GraphQL).", ¶56]
["The systems and methods of this technical solution can apply custom logic to transform data based on requests from clients and API query language operations. For example, an API query language operation may fetch data from a data source, but the fetched data may be transformed before the requesting client can utilize it. To solve this issue, the systems and methods of this technical solution can apply one or more transformations to the data, including user-defined functions, lambda functions, or SQL expressions on the response received from the data source. The user-defined functions can include formatting or data transformations to fulfill one or more requirements, for example data processing or user interface generation. Lambda functions can be applied to the data received from the data source as a transformation, and can be defined by an API query language client (e.g., a GraphQL client). Using API query language SQL expression descriptors, the systems and methods of this technical solution can transform the record sets at a specified data source to meet one or more requirements. This technical solution provides an improvement over other implementations that implement custom, static logic to transform data source responses. Specifically, this technical solution reduces the overall storage requirements for redundant data transformation code, reduces overall computational requirements by eliminating testing requirements when changes are made to a data source or its transformations, and eliminates additional errors introduced by additional custom, static logic to transform data from different data sources.", ¶64]

Regarding claim 3, Khillar teaches wherein the field resolver is a function executed by a resolver service(resolver can be implemented on a server as service a cloud platform, ¶39) 
["The cloud 175 may include back end platforms, e.g., servers 195, storage, server farms or data centers. For example, the cloud 175 can include or correspond to a server 195 or system remote from one or more clients 165 to provide third party control over a pool of shared services and resources. The computing environment 160 can provide resource pooling to serve multiple users via clients 165 through a multi-tenant environment or multi-tenant model with different physical and virtual resources dynamically assigned and reassigned responsive to different demands within the respective environment. The multi-tenant environment can include a system or architecture that can provide a single instance of software, an application or a software application to serve multiple users. In embodiments, the computing environment 160 can provide on-demand self-service to unilaterally provision computing capabilities (e.g., server time, network storage) across a network for multiple clients 165. The computing environment 160 can provide an elasticity to dynamically scale out or scale in responsive to different demands from one or more clients 165. In some embodiments, the computing environment 160 can include or provide monitoring services to monitor, control and/or generate reports corresponding to the provided shared services and resources.", ¶39]

Regarding claim 4, Khillar teaches wherein the resolver service comprises a server separate from the software service and the client device(resolver can be implemented on a server as service a cloud platform, ¶39) 
["The cloud 175 may include back end platforms, e.g., servers 195, storage, server farms or data centers. For example, the cloud 175 can include or correspond to a server 195 or system remote from one or more clients 165 to provide third party control over a pool of shared services and resources. The computing environment 160 can provide resource pooling to serve multiple users via clients 165 through a multi-tenant environment or multi-tenant model with different physical and virtual resources dynamically assigned and reassigned responsive to different demands within the respective environment. The multi-tenant environment can include a system or architecture that can provide a single instance of software, an application or a software application to serve multiple users. In embodiments, the computing environment 160 can provide on-demand self-service to unilaterally provision computing capabilities (e.g., server time, network storage) across a network for multiple clients 165. The computing environment 160 can provide an elasticity to dynamically scale out or scale in responsive to different demands from one or more clients 165. In some embodiments, the computing environment 160 can include or provide monitoring services to monitor, control and/or generate reports corresponding to the provided shared services and resources.", ¶39]

Regarding claim 5, Khillar teaches wherein: the database is a first database; the field is a first field; the response is a first response; and the gateway service is configured to: generate, based the API request, at least one query of a second database of the software service; receive, from the database of the software service, a second response to the at least one query of the second database, the second response comprising a second field; and generate the API response, the API response comprising the output received from the field resolver and the second field(the resolver is able to parse the client API query to generate one more queries to one or more data sources, receive responses from the data sources and then aggregate and format the response before sending the results to the client, ¶50,55)  .
["The systems and methods of this technical solution can also provide an API query resolver that can process sub-queries of API queries, for example, GraphQL sub-queries. API queries can include roll-up operations, which can allow the system to query a range of data (e.g., over a period of time, or other metric), aggregate the queried data, and apply the aggregated data to another metric. For example, a time roll-up query can aggregate many data points over a larger span of time, and average them over a different (e.g., longer) time period to improve query performance. This can allow many stored data points for a given period of time to be condensed into a single data point representing that time period. Accessing rolled-up data points can improve overall query performance if high-resolution data access is not needed. The systems and methods of this technical solution can provide an automatic API query resolver that can resolve an API query (e.g., a GraphQL query with an indication of roll-up operation) into an SQL query with one or more appropriate sub-queries to facilitate a roll-up operation on a data source.", ¶50]
["To solve these issues, the API query language resolver provided by this technical solution can pass an aggregation function as a field level argument, and a system field (e.g., record_cnt) can be added to assign a counter metric to one or more fields. Each of these arguments can be introduced in an API query language (e.g., GraphQL) query, and can be automatically resolved by the API query language resolver to create one or more SQL queries for accessing the data source using the specified filters. For example, a GraphQL query can take different clauses as arguments (e.g., where, group by, having, order by, limit, etc.). A client can specify each of these arguments to filter and fetch data from one or more data sources to receive a desired response. After specifying the query, the API query language resolver can parse and resolve these arguments into an SQL query, which can include a sub-query to apply the specified rollup or filtering operations.", ¶55[

Regarding claim 6, Khillar teaches wherein: the field resolver is a first field resolver; and the second field is resolved by a second field resolver, the second field resolver internal to the gateway service(a query can ustilize one or more resolvers in the data processing system 205, ¶99 fig2)
[" At least one other example implementation of a system for executing operations on a data source using a GraphQL implementation can include one or more GraphQL query resolvers. The system can include at least one GraphQL client, at least one GraphQL endpoint, at least one GraphQL query resolver, and at least one data source. The GraphQL client can be, for example, the client device 220 described herein above. The data source can be, for example, the data source 215 described herein above. The GraphQL endpoint can receive GraphQL operations from one or more GraphQL clients. If the GraphQL operation received from the GraphQL client is a query, the GraphQL endpoint can determine one or more GraphQL query resolvers that can execute the query. The GraphQL query resolvers can be created manually by one or more development teams, and can include information to translate specific GraphQL queries into SQL operations for execution on the data source.", ¶99]

Regarding claim 7, Khillar teaches, wherein the field resolver identifier identifies the field to be resolved by the field resolver.
[“The API query language operation can include high-level identifiers of the memory regions of the data structures 260 and the operations to perform on the data in the data structures 260. The query language translator 235 can use the schema file identified by the schema file identifier 230 to map the high-level identifiers in the API query request to low level SQL operations specific to the specified data source 215, and the data structures 260 contained therein. The query language translator 235 can use one or more SQL operation syntax or grammar rules, which can be included in the schema file, to generate one or more SQL operations to carry out the data operations specified in the API query language operation specified in the request received from the client device 220.”, ¶86]

Regarding claim 8, Khillar teaches, wherein the field resolver identifier comprises a string of executable code that, when executed by the gateway service, instantiates the field resolver.
[“ Using the commands, parameters, and metadata extracted from the schema file, the query language translator 235 can generate one or more SQL operations that correspond to the data operations included in the one or more API query language operations. For example, if the API query language operation includes instructions (e.g., GraphQL code or instructions) to modify a particular data value in the data structures 260 of the data source 215. The API query language operation can include high-level identifiers of the memory regions of the data structures 260 and the operations to perform on the data in the data structures 260. The query language translator 235 can use the schema file identified by the schema file identifier 230 to map the high-level identifiers in the API query request to low level SQL operations specific to the specified data source 215, and the data structures 260 contained therein. The query language translator 235 can use one or more SQL operation syntax or grammar rules, which can be included in the schema file, to generate one or more SQL operations to carry out the data operations specified in the API query language operation specified in the request received from the client device 220.”, ¶86]

Regarding claim 9, Khillar teaches a client-server system for servicing API requests, the system comprising: a software service comprising at least one database(fig2. Datasource); a client device comprising a first processor allocation executing a first instance of a client application(fig.2 client), the client application configured to generate an API request comprising: a request for data stored in the at least one database of the software service(api query can include the data source i.e database from which data is sought, ¶82) 
[" The request can include an indication of a specific data source 215 to access via the network 210, or via the data processing system 205.", ¶82]

 and a client-defined field resolver(the api query can pass one of more fields as an argument, and high level identifiers of code to handle the fields ¶55); 
["To solve these issues, the API query language resolver provided by this technical solution can pass an aggregation function as a field level argument, and a system field (e.g., record_cnt) can be added to assign a counter metric to one or more fields. Each of these arguments can be introduced in an API query language (e.g., GraphQL) query, and can be automatically resolved by the API query language resolver to create one or more SQL queries for accessing the data source using the specified filters. For example, a GraphQL query can take different clauses as arguments (e.g., where, group by, having, order by, limit, etc.). A client can specify each of these arguments to filter and fetch data from one or more data sources to receive a desired response. After specifying the query, the API query language resolver can parse and resolve these arguments into an SQL query, which can include a sub-query to apply the specified rollup or filtering operations.", ¶55]
[“The API query language operation can include high-level identifiers of the memory regions of the data structures 260 and the operations to perform on the data in the data structures 260. The query language translator 235 can use the schema file identified by the schema file identifier 230 to map the high-level identifiers in the API query request to low level SQL operations specific to the specified data source 215, and the data structures 260 contained therein. The query language translator 235 can use one or more SQL operation syntax or grammar rules, which can be included in the schema file, to generate one or more SQL operations to carry out the data operations specified in the API query language operation specified in the request received from the client device 220.”, ¶86] 

and a query gateway comprising a second processor allocation executing a second instance of a gateway service(fig2 data processing system), the gateway service in communication with the client application and configured to: receive the API request from the client device; 
generate at least one query of the at least one database of the software service based on the request for data of the API request; cause the at least one query to be executed against the at least one database(resolver parses the client APIU request and generates one or more SQL queries to the data source to retrieve data, ¶49,79); 
[" The API query resolver provided by this technical solution can service any application or interface that has data fetching features based on filters or conditions, such as applications that invoke different requests based on conditions. The API query resolver can be used to automatically generate SQL for an API query operation (e.g., GraphQL query, GraphQL mutation, etc.) with different clauses, depending on conditions and filters selected by the client to select the exact API query response. Furthermore, the systems and methods of this technical solution can implement an abstraction layer between analytics applications and the underlying data stores that are accessed by analytics applications, and translate API query language schema (e.g., GraphQL schema) to schema for each underlying data store schema, while supporting rich querying capabilities. The API query resolver provided by this technical solution can support “group by,” “having,” and “aggregation” functions, and therefore supports flexible functionalities to support fetching data for a variety of applications and environments. ", ¶49]
["The data source 215 can receive such requests from one or more computing devices, for example the data processing system 205 or the client device 220. In some implementations, the data source 215 can be a part of a cloud computing service, for example the cloud 175 depicted in FIG. 1B.", ¶79]

 receive a first output therefrom(resolver can receive one or more responses and further transform/aggregate/filter the results as needed prior to returning the data to the client, ¶s, 54 64); 
modify at least one field of the first output by passing at least a portion of the first output to the client-defined field resolver(resolver can receive one or more responses and further transform/aggregate/filter the results as needed prior to returning the data to the client, ¶s, 54 64) 
receive a second output from the client-defined field resolver(resolver can receive one or more responses and further transform/aggregate/filter the results as needed prior to returning the data to the client, ¶s, 54 64) 
generate an API response comprising the second output; and communicate the API response to the client application(resolver can receive one or more responses and further transform/aggregate/filter the results as needed prior to returning the data to the client, ¶s, 54 64);
["To resolve an API query language request into an SQL query with a corresponding sub-query for a rollup, the API query language resolver can accept an API query (e.g., a GraphQL query) that includes a where clause, a group by clause, and a having clause as sub-query arguments. The API query language resolver of this technical solution can alias the API query language sub-query with a label that can logically place the SQL query as a sub query in an outer query. Furthermore, the API query language resolver can include the resolved SQL query as a sub query in the SQL query that is resolved for the outer API query (e.g., the outer GraphQL query). The API query language resolver can add a system field named subQuery with an identifier of subQuery to be added as a sub-query inside the current query. The API query language resolver can determine the inner-most query by finding the query with no subQuery field selected, or that a query has no sub-queries using this same process, based on the type of query. The API query language resolver can generate N-levels of sub-queries by simply resolving the API query (e.g., GraphQL query) sent by the client for a query time roll-up operation. To construct the final SQL query in the expected order, the API query language resolver can use the subQuery field and the alias or label passed as an argument. In this way, the systems and methods of this technical solution can achieve query time roll-ups using an API querying language (e.g., GraphQL).", ¶56]
["The systems and methods of this technical solution can apply custom logic to transform data based on requests from clients and API query language operations. For example, an API query language operation may fetch data from a data source, but the fetched data may be transformed before the requesting client can utilize it. To solve this issue, the systems and methods of this technical solution can apply one or more transformations to the data, including user-defined functions, lambda functions, or SQL expressions on the response received from the data source. The user-defined functions can include formatting or data transformations to fulfill one or more requirements, for example data processing or user interface generation. Lambda functions can be applied to the data received from the data source as a transformation, and can be defined by an API query language client (e.g., a GraphQL client). Using API query language SQL expression descriptors, the systems and methods of this technical solution can transform the record sets at a specified data source to meet one or more requirements. This technical solution provides an improvement over other implementations that implement custom, static logic to transform data source responses. Specifically, this technical solution reduces the overall storage requirements for redundant data transformation code, reduces overall computational requirements by eliminating testing requirements when changes are made to a data source or its transformations, and eliminates additional errors introduced by additional custom, static logic to transform data from different data sources.", ¶64]

Regarding claim 11, Khillar teaches wherein the field resolver is a function executed by a resolver service(resolver can be implemented on a server as service a cloud platform, ¶39) .
["The cloud 175 may include back end platforms, e.g., servers 195, storage, server farms or data centers. For example, the cloud 175 can include or correspond to a server 195 or system remote from one or more clients 165 to provide third party control over a pool of shared services and resources. The computing environment 160 can provide resource pooling to serve multiple users via clients 165 through a multi-tenant environment or multi-tenant model with different physical and virtual resources dynamically assigned and reassigned responsive to different demands within the respective environment. The multi-tenant environment can include a system or architecture that can provide a single instance of software, an application or a software application to serve multiple users. In embodiments, the computing environment 160 can provide on-demand self-service to unilaterally provision computing capabilities (e.g., server time, network storage) across a network for multiple clients 165. The computing environment 160 can provide an elasticity to dynamically scale out or scale in responsive to different demands from one or more clients 165. In some embodiments, the computing environment 160 can include or provide monitoring services to monitor, control and/or generate reports corresponding to the provided shared services and resources.", ¶39]

Regarding claim 12, Khillar teaches wherein the API request comprises executable code that, when executed by the gateway service, performs a function defining an operation of the client-defined field resolver(resolver executes code to perform transformation on queried data, ¶64).
["The systems and methods of this technical solution can apply custom logic to transform data based on requests from clients and API query language operations. For example, an API query language operation may fetch data from a data source, but the fetched data may be transformed before the requesting client can utilize it. To solve this issue, the systems and methods of this technical solution can apply one or more transformations to the data, including user-defined functions, lambda functions, or SQL expressions on the response received from the data source. The user-defined functions can include formatting or data transformations to fulfill one or more requirements, for example data processing or user interface generation. Lambda functions can be applied to the data received from the data source as a transformation, and can be defined by an API query language client (e.g., a GraphQL client). Using API query language SQL expression descriptors, the systems and methods of this technical solution can transform the record sets at a specified data source to meet one or more requirements. This technical solution provides an improvement over other implementations that implement custom, static logic to transform data source responses. Specifically, this technical solution reduces the overall storage requirements for redundant data transformation code, reduces overall computational requirements by eliminating testing requirements when changes are made to a data source or its transformations, and eliminates additional errors introduced by additional custom, static logic to transform data from different data sources.", ¶64]

Regarding claim 13, Khillar teaches wherein the client-defined field resolver is executed at least in part by a resolver service communicably coupled to the gateway service(resolver executes code to perform transformation on queried data, ¶64  a resolver executing on a server system is communicably coupled to the service).
["The systems and methods of this technical solution can apply custom logic to transform data based on requests from clients and API query language operations. For example, an API query language operation may fetch data from a data source, but the fetched data may be transformed before the requesting client can utilize it. To solve this issue, the systems and methods of this technical solution can apply one or more transformations to the data, including user-defined functions, lambda functions, or SQL expressions on the response received from the data source. The user-defined functions can include formatting or data transformations to fulfill one or more requirements, for example data processing or user interface generation. Lambda functions can be applied to the data received from the data source as a transformation, and can be defined by an API query language client (e.g., a GraphQL client). Using API query language SQL expression descriptors, the systems and methods of this technical solution can transform the record sets at a specified data source to meet one or more requirements. This technical solution provides an improvement over other implementations that implement custom, static logic to transform data source responses. Specifically, this technical solution reduces the overall storage requirements for redundant data transformation code, reduces overall computational requirements by eliminating testing requirements when changes are made to a data source or its transformations, and eliminates additional errors introduced by additional custom, static logic to transform data from different data sources.", ¶64]

Regarding claim 14, Khillar teaches wherein the software service comprises the query gateway a resolver executing on a server system is communicably coupled to the service, fig 2 processing system 205).
Regarding claim 15, Khillar teaches wherein the client application is configured to: generate the API request in response to receiving an input to a graphical user interface; and update the graphical user interface in response to receiving the API response(clients contain GUI for executing queries  and receiving results from web browsers, ¶s 32,41).
["As shown in FIG. 1A, computer 100 may include one or more processors 105, volatile memory 110 (e.g., random access memory (RAM)), non-volatile memory 120 (e.g., one or more hard disk drives (HDDs) or other magnetic or optical storage media, one or more solid state drives (SSDs) such as a flash drive or other solid state storage media, one or more hybrid magnetic and solid state drives, and/or one or more virtual storage volumes, such as a cloud storage, or a combination of such physical storage volumes and virtual storage volumes or arrays thereof), user interface (UI) 125, one or more communications interfaces 115, and communication bus 130. User interface 125 may include graphical user interface (GUI) 150 (e.g., a touchscreen, a display, etc.) and one or more input/output (I/O) devices 155 (e.g., a mouse, a keyboard, a microphone, one or more speakers, one or more cameras, one or more biometric scanners, one or more environmental sensors, one or more accelerometers, etc.). Non-volatile memory 120 stores operating system 135, one or more applications 140, and data 145 such that, for example, computer instructions of operating system 135 and/or applications 140 are executed by processor(s) 105 out of volatile memory 110. In some embodiments, volatile memory 110 may include one or more types of RAM and/or a cache memory that may offer a faster response time than a main memory. Data may be entered using an input device of GUI 150 or received from I/O device(s) 155. Various elements of computer 100 may communicate via one or more communication buses, shown as communication bus 130.", ¶32]
["Clients 165 may access IaaS resources with one or more IaaS standards, including, e.g., Amazon Elastic Compute Cloud (EC2), Open Cloud Computing Interface (OCCI), Cloud Infrastructure Management Interface (CIMI), or OpenStack standards. Some IaaS standards may allow clients access to resources over HTTP, and may use Representational State Transfer (REST) protocol or Simple Object Access Protocol (SOAP). Clients 165 may access PaaS resources with different PaaS interfaces. Some PaaS interfaces use HTTP packages, standard Java APIs, JavaMail API, Java Data Objects (JDO), Java Persistence API (JPA), Python APIs, web integration APIs for different programming languages including, e.g., Rack for Ruby, WSGI for Python, or PSGI for Perl, or other APIs that may be built on REST, HTTP, XML, or other protocols. Clients 165 may access SaaS resources through the use of web-based user interfaces, provided by a web browser (e.g. GOOGLE CHROME, Microsoft INTERNET EXPLORER, or Mozilla Firefox provided by Mozilla Foundation of Mountain View, Calif.). Clients 165 may also access SaaS resources through smartphone or tablet applications, including, e.g., Salesforce Sales Cloud, or Google Drive app. Clients 165 may also access SaaS resources through the client operating system, including, e.g., Windows file system for DROPBOX.", ¶41]

Regarding claim 16, Khillar teaches a method of operating a database language query gateway service(api query can include the data source i.e database from which data is sought, ¶82) 
[" The request can include an indication of a specific data source 215 to access via the network 210, or via the data processing system 205.", ¶82]
 
the method comprising: receiving, from a client application executing on a client device, an API request(api query can include the data source i.e database from which data is sought, ¶82) 
 extracting from the API request a data request(api query can include the data source i.e database from which data is sought, ¶82) 
[" The request can include an indication of a specific data source 215 to access via the network 210, or via the data processing system 205.", ¶82]
and a client-defined resolver(the api query can pass one of more fields as an argument, and high level identifiers of code to handle the fields ¶55); 
["To solve these issues, the API query language resolver provided by this technical solution can pass an aggregation function as a field level argument, and a system field (e.g., record_cnt) can be added to assign a counter metric to one or more fields. Each of these arguments can be introduced in an API query language (e.g., GraphQL) query, and can be automatically resolved by the API query language resolver to create one or more SQL queries for accessing the data source using the specified filters. For example, a GraphQL query can take different clauses as arguments (e.g., where, group by, having, order by, limit, etc.). A client can specify each of these arguments to filter and fetch data from one or more data sources to receive a desired response. After specifying the query, the API query language resolver can parse and resolve these arguments into an SQL query, which can include a sub-query to apply the specified rollup or filtering operations.", ¶55]
[“The API query language operation can include high-level identifiers of the memory regions of the data structures 260 and the operations to perform on the data in the data structures 260. The query language translator 235 can use the schema file identified by the schema file identifier 230 to map the high-level identifiers in the API query request to low level SQL operations specific to the specified data source 215, and the data structures 260 contained therein. The query language translator 235 can use one or more SQL operation syntax or grammar rules, which can be included in the schema file, to generate one or more SQL operations to carry out the data operations specified in the API query language operation specified in the request received from the client device 220.”, ¶86] 
 
generating at least one query responsive to the data request(resolver parses the client APIU request and generates one or more SQL queries to the data source to retrieve data, ¶49,79); 
[" The API query resolver provided by this technical solution can service any application or interface that has data fetching features based on filters or conditions, such as applications that invoke different requests based on conditions. The API query resolver can be used to automatically generate SQL for an API query operation (e.g., GraphQL query, GraphQL mutation, etc.) with different clauses, depending on conditions and filters selected by the client to select the exact API query response. Furthermore, the systems and methods of this technical solution can implement an abstraction layer between analytics applications and the underlying data stores that are accessed by analytics applications, and translate API query language schema (e.g., GraphQL schema) to schema for each underlying data store schema, while supporting rich querying capabilities. The API query resolver provided by this technical solution can support “group by,” “having,” and “aggregation” functions, and therefore supports flexible functionalities to support fetching data for a variety of applications and environments. ", ¶49]
["The data source 215 can receive such requests from one or more computing devices, for example the data processing system 205 or the client device 220. In some implementations, the data source 215 can be a part of a cloud computing service, for example the cloud 175 depicted in FIG. 1B.", ¶79]

executing the at least one query against at least one database of a software service communicably coupled to the database language query gateway service(resolver parses the client APIU request and generates one or more SQL queries to the data source to retrieve data, ¶49,79); 
[" The API query resolver provided by this technical solution can service any application or interface that has data fetching features based on filters or conditions, such as applications that invoke different requests based on conditions. The API query resolver can be used to automatically generate SQL for an API query operation (e.g., GraphQL query, GraphQL mutation, etc.) with different clauses, depending on conditions and filters selected by the client to select the exact API query response. Furthermore, the systems and methods of this technical solution can implement an abstraction layer between analytics applications and the underlying data stores that are accessed by analytics applications, and translate API query language schema (e.g., GraphQL schema) to schema for each underlying data store schema, while supporting rich querying capabilities. The API query resolver provided by this technical solution can support “group by,” “having,” and “aggregation” functions, and therefore supports flexible functionalities to support fetching data for a variety of applications and environments. ", ¶49]
["The data source 215 can receive such requests from one or more computing devices, for example the data processing system 205 or the client device 220. In some implementations, the data source 215 can be a part of a cloud computing service, for example the cloud 175 depicted in FIG. 1B.", ¶79]

receiving a result of the at least one query from the at least one database(resolver can receive one or more responses and further transform/aggregate/filter the results as needed prior to returning the data to the client, ¶s, 54 64) 
modifying at least one field of the result by passing the result to the client-defined resolver; generating an API response including the modified at least one field(resolver can receive one or more responses and further transform/aggregate/filter the results as needed prior to returning the data to the client, ¶s, 54 64)
communicating the API response to the client application(resolver can receive one or more responses and further transform/aggregate/filter the results as needed prior to returning the data to the client, ¶s, 54 64)
["To resolve an API query language request into an SQL query with a corresponding sub-query for a rollup, the API query language resolver can accept an API query (e.g., a GraphQL query) that includes a where clause, a group by clause, and a having clause as sub-query arguments. The API query language resolver of this technical solution can alias the API query language sub-query with a label that can logically place the SQL query as a sub query in an outer query. Furthermore, the API query language resolver can include the resolved SQL query as a sub query in the SQL query that is resolved for the outer API query (e.g., the outer GraphQL query). The API query language resolver can add a system field named subQuery with an identifier of subQuery to be added as a sub-query inside the current query. The API query language resolver can determine the inner-most query by finding the query with no subQuery field selected, or that a query has no sub-queries using this same process, based on the type of query. The API query language resolver can generate N-levels of sub-queries by simply resolving the API query (e.g., GraphQL query) sent by the client for a query time roll-up operation. To construct the final SQL query in the expected order, the API query language resolver can use the subQuery field and the alias or label passed as an argument. In this way, the systems and methods of this technical solution can achieve query time roll-ups using an API querying language (e.g., GraphQL).", ¶56]
["The systems and methods of this technical solution can apply custom logic to transform data based on requests from clients and API query language operations. For example, an API query language operation may fetch data from a data source, but the fetched data may be transformed before the requesting client can utilize it. To solve this issue, the systems and methods of this technical solution can apply one or more transformations to the data, including user-defined functions, lambda functions, or SQL expressions on the response received from the data source. The user-defined functions can include formatting or data transformations to fulfill one or more requirements, for example data processing or user interface generation. Lambda functions can be applied to the data received from the data source as a transformation, and can be defined by an API query language client (e.g., a GraphQL client). Using API query language SQL expression descriptors, the systems and methods of this technical solution can transform the record sets at a specified data source to meet one or more requirements. This technical solution provides an improvement over other implementations that implement custom, static logic to transform data source responses. Specifically, this technical solution reduces the overall storage requirements for redundant data transformation code, reduces overall computational requirements by eliminating testing requirements when changes are made to a data source or its transformations, and eliminates additional errors introduced by additional custom, static logic to transform data from different data sources.", ¶64]

Regarding claim 17, Khillar teaches wherein the client-defined resolver comprises executable code executed by the database language query gateway service.
[“ Using the commands, parameters, and metadata extracted from the schema file, the query language translator 235 can generate one or more SQL operations that correspond to the data operations included in the one or more API query language operations. For example, if the API query language operation includes instructions (e.g., GraphQL code or instructions) to modify a particular data value in the data structures 260 of the data source 215. The API query language operation can include high-level identifiers of the memory regions of the data structures 260 and the operations to perform on the data in the data structures 260. The query language translator 235 can use the schema file identified by the schema file identifier 230 to map the high-level identifiers in the API query request to low level SQL operations specific to the specified data source 215, and the data structures 260 contained therein. The query language translator 235 can use one or more SQL operation syntax or grammar rules, which can be included in the schema file, to generate one or more SQL operations to carry out the data operations specified in the API query language operation specified in the request received from the client device 220.”, ¶86]

Regarding claim 19, Khillar teaches, wherein passing the result to the client-defined resolver comprises submitting a resolution request to a resolution service, the resolution request comprising the at last one field of the result(transformations can be performed data before return to client, ¶64).
["The systems and methods of this technical solution can apply custom logic to transform data based on requests from clients and API query language operations. For example, an API query language operation may fetch data from a data source, but the fetched data may be transformed before the requesting client can utilize it. To solve this issue, the systems and methods of this technical solution can apply one or more transformations to the data, including user-defined functions, lambda functions, or SQL expressions on the response received from the data source. The user-defined functions can include formatting or data transformations to fulfill one or more requirements, for example data processing or user interface generation. Lambda functions can be applied to the data received from the data source as a transformation, and can be defined by an API query language client (e.g., a GraphQL client). Using API query language SQL expression descriptors, the systems and methods of this technical solution can transform the record sets at a specified data source to meet one or more requirements. This technical solution provides an improvement over other implementations that implement custom, static logic to transform data source responses. Specifically, this technical solution reduces the overall storage requirements for redundant data transformation code, reduces overall computational requirements by eliminating testing requirements when changes are made to a data source or its transformations, and eliminates additional errors introduced by additional custom, static logic to transform data from different data sources.", ¶64]

Regarding claim 20, Khillar teaches wherein the at least one field of the result is modified by a gateway-defined resolver operated by the database language query gateway service(transformations can be performed data before return to client, ¶64).
["The systems and methods of this technical solution can apply custom logic to transform data based on requests from clients and API query language operations. For example, an API query language operation may fetch data from a data source, but the fetched data may be transformed before the requesting client can utilize it. To solve this issue, the systems and methods of this technical solution can apply one or more transformations to the data, including user-defined functions, lambda functions, or SQL expressions on the response received from the data source. The user-defined functions can include formatting or data transformations to fulfill one or more requirements, for example data processing or user interface generation. Lambda functions can be applied to the data received from the data source as a transformation, and can be defined by an API query language client (e.g., a GraphQL client). Using API query language SQL expression descriptors, the systems and methods of this technical solution can transform the record sets at a specified data source to meet one or more requirements. This technical solution provides an improvement over other implementations that implement custom, static logic to transform data source responses. Specifically, this technical solution reduces the overall storage requirements for redundant data transformation code, reduces overall computational requirements by eliminating testing requirements when changes are made to a data source or its transformations, and eliminates additional errors introduced by additional custom, static logic to transform data from different data sources.", ¶64]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 ,10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khillar as applied to claims 1, 9 and 16 above, and further in view of Luna US 2013/0173756.
Regarding claim 2, Khillar does not teach wherein the field resolver is a function executed by the client device. Luna in the same field of endeavor teaches a system for use of a proxy i.e. gateway to process/relay client request. Luna teaches wherein the field resolver is a function executed by the client device. 
[" FIG. 1A-2 depicts traffic flow when the client side proxy 175 is enabled and analyzing traffic through the mobile device 150. Once enabled in a device, the client-side proxy 175 modifies data routing in the device for the ports corresponding to supported protocols. Thus, all requests sent by applications 120 through these ports are routed through the client-side proxy 175. The client-side proxy 175 analyzes network traffic to and from the applications 120 to identify recurring patterns in both directions. The client-side proxy 175 routes all traffic with the service provider 110 through the server-side proxy 125. The distributed system can also include an optional caching proxy server 199 for caching content to be provided to the mobile device 150 and used in conjunction with the server-side proxy 125. In this operational mode polling is driven by the application 120.", ¶89]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Khillar’s data processing system directly in the client as a client side API query resolver as taught by Luna. The reason for this modification would be to provide more efficient processing of API queries without routing such request via a proxy.
Regarding claim 10, Khillar does not teach wherein the field resolver is a function executed by the client device. Luna in the same field of endeavor teaches a system for use of a proxy i.e. gateway to process/relay client request. Luna teaches wherein the field resolver is a function executed by the client device. 
[" FIG. 1A-2 depicts traffic flow when the client side proxy 175 is enabled and analyzing traffic through the mobile device 150. Once enabled in a device, the client-side proxy 175 modifies data routing in the device for the ports corresponding to supported protocols. Thus, all requests sent by applications 120 through these ports are routed through the client-side proxy 175. The client-side proxy 175 analyzes network traffic to and from the applications 120 to identify recurring patterns in both directions. The client-side proxy 175 routes all traffic with the service provider 110 through the server-side proxy 125. The distributed system can also include an optional caching proxy server 199 for caching content to be provided to the mobile device 150 and used in conjunction with the server-side proxy 125. In this operational mode polling is driven by the application 120.", ¶89]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Khillar’s data processing system directly in the client as a client side API query resolver as taught by Luna. The reason for this modification would be to provide more efficient processing of API queries without routing such request via a proxy.
Regarding claim 18, Khillar does not teach the resolver service in a client device and this does not teaches wherein passing the result to the client-defined resolver comprises submitting a resolution request to the client application, the resolution request comprising the at last one field of the result. Luna in the same field of endeavor teaches a system for use of a proxy i.e. gateway to process/relay client request. Luna teaches wherein passing the result to the client-defined resolver comprises submitting a resolution request to the client application, the resolution request comprising the at last one field of the result(Luna teaches a server-side proxy and client side proxy working together to optimize traffic, various functions of the resolver can be implemented on the processing server 205  and some can be implemented on a client-side, ¶398  ).
[" The server-side operation mode manager 501 can include, for example, an activation manager 502, a traffic optimization mode manager 504, and/or an analyzer mode manager 505. The activation manager 502 can further include a connection module 502a. Additional or less modules maybe included. The engine 501 and/or its internal components can implement and manage the states of the distributed proxy and cache system in combination or independently, and further in combination with or in lieu of a client-side operation mode manager 401 residing in the mobile device, as shown in FIG. 4A. In the non-active state, the client-side proxy 275 is installed in the mobile device 250 but is not active, thus the server-side proxy also is not active. In the active state, the client-side proxy 275 may be analyzing traffic for some requests and/or optimizing traffic for others in conjunction with the server-side proxy 325. In one implementation, the activation manager 502 manages the connections between the server-side proxy 375 and the client-side proxy 275. The activation manager 502 can further include a connection module 502a and/or a switch module 502b. The connection module 502a detects whether there are any problems in the connection between the server-side proxy 325 and the client-side proxy 275. For example, if the connection module 502a does not receive regularly scheduled pings or test messages from the client-side proxy 275, the connection module 502a determines that there are problems with the communications in the distributed proxy and cache system. In this case, the connection module 502a expects the client-side proxy 275 to be put into the inactive state, and triggers the switch module 502b to communicate with the modules of the server-side proxy 325 to stop performing polling on behalf of the mobile device..", ¶398]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Khillar with implementing some of the functions of a proxy at a server side device and some functions at the client side. The reason for this modification would be to distribute the load of processing API query across both a processing system and the client device. Executing the functions of the resolver across both the client and server reduces the processing needed by executing all the functions of the resolver on  solely  the server.
	


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost , can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456